Exhibit 10.28

 

Larry Dyne
2015 Annual Bonus

 

Reference is made to that certain Executive Employment Agreement, dated July 30,
2010, between Talon International, Inc. (the “Company”) and Larry Dyne
(“Executive”), as amended to date (as amended, the “Agreement”). This document
sets forth Executive annual bonus opportunity for fiscal year 2015, as
contemplated by Exhibit A to the Agreement.

 

For fiscal year 2015, Executive shall be eligible to earn a cash bonus, referred
to herein as the Annual Bonus. The Annual Bonus, if any, shall be payable in
cash on or about April 15 of the year immediately following the fiscal year for
which such Annual Bonus is calculated.

 

The Annual Bonus shall be an amount determined by reference to Executive’s
achievement of performance objectives established by the Board. The performance
objectives for fiscal year 2015 are set forth herein.

 

For purposes hereof and subject to the terms hereof, “Adjusted EBITDA” means
earnings before interest, taxes, depreciation and amortization, and stock-based
compensation expense, calculated based on the Company’s audited consolidated
financial statements for the applicable fiscal year in question prepared in
accordance with generally accepted accounting principles in the United States.
Adjusted EBTIDA will be calculated after taking into account the Annual Bonus
and any other management incentive cash bonuses.

 

For fiscal year 2015, Executive shall be entitled to an Annual Bonus, if any,
equal to a percentage of the Executive’s Annual Base Salary for such fiscal
year, determined by multiplying the Executive’s Maximum Bonus Opportunity for
such fiscal year by the Executive’s cumulative achievement of the Bonus
Weightings for the Performance Objectives for such fiscal year, which cumulative
achievement will be determined by the Board of Directors (or a committee of the
Board) based on Executive’s achievement of the individual performance objectives
for such fiscal year set forth below. The Board’s determination of Executive’s
achievement of an individual performance objective score will either be
objective based upon measured financial results and application of the
Performance Ranges set forth below or at the discretion of the Board based upon
the Board’s subjective analysis.

 

Maximum Bonus Opportunity for Fiscal Year 2015:     100% of Annual Base Salary

 

Performance Objectives and Weightings:

 

Performance Objectives

 

Determination

Method

   

Plan

 

Bonus
Weighting

Financial Objectives

             

Revenue

 

Financial Results

  $ 

   53,835,000

 

12%

Gross profit %

 

Financial Results

   

31.9

% 

10%

Adjusted EBITDA

 

Financial Results

  $ 

 2,853,000

 

25%

               

Strategic Objectives

             

New Major Brands / Worldwide revenue growth

 

BOD Discretion

   

N/A

 

13%

Tekfit Customer Deals

 

BOD Discretion

   

N/A

 

12%

Tekfit Management – Finished Component vs. Machine Deployed

 

BOD Discretion

   

N/A

 

4%

Fill Key Management Positions

 

BOD Discretion

   

N/A

 

5%

Fill Key Sales Positions

 

BOD Discretion

   

N/A

 

6%

Shareholder Initiatives

 

BOD Discretion

   

N/A

 

2%

Zipper Mfg. – Delivery & Supply Chain Improvements

 

BOD Discretion

   

N/A

 

4%

Trim – Increased Sales / Improved Results

 

BOD Discretion

   

N/A

 

2%

Global Expansion of Sourcing - India / Cambodia / Etc.

 

BOD Discretion

   

N/A

 

5%

 

1
 

--------------------------------------------------------------------------------

 

 

Financial Results Performance Ranges:

 

Performance Range
(Actual Compared to Plan)

 

Achievement of
Bonus Weighting

100% or Greater

 

100%

90% and Less Than 100%

 

75%

80% and Less Than 90%

 

45%

75% and Less Than 80%

 

25%

Less Than 75%

 

BOD Discretion

 

 

 

2 